Citation Nr: 9932551	
Decision Date: 11/18/99    Archive Date: 11/29/99

DOCKET NO.  96-44 906	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Providence, Rhode Island


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of service connection for schizophrenia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Miyake, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1973 to July 1976.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from February and July 1996 rating 
decisions by the RO that denied an application to reopen a 
previously denied claim of service connection for 
schizophrenia.  The veteran testified at a hearing at the RO 
in January 1997.


REMAND

By a May 1995 rating action, the RO denied the veteran's 
application to reopen a previously denied claim of service 
connection for schizophrenia.  That same month, the RO 
notified the veteran of that decision, but he did not 
initiate an appeal within the one-year period allowed and, as 
a result, the denial became final.  See 38 U.S.C.A. § 7105 
(West 1991); 38 C.F.R. § 20.302, 20.1103 (1995).  Whether a 
previously denied claim of service connection should be 
reopened is a jurisdictional matter that must be addressed 
before the Board may consider any underlying claim on its 
merits.  Barnett v. Brown, 8 Vet. App. 1, 4 (1995), aff'd, 
83 F.3d 1380 (Fed. Cir. 1996).  Therefore, the Board must 
initially address the question of whether "new and 
material" evidence has been presented sufficient to reopen 
the claim.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. 
§ 3.156(a) (1999).

In this regard, the Board notes that, in its adjudication of 
the veteran's current claim, the RO specifically cited the 
"materiality" test adopted by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) (Court) in the 
case of Colvin v. Derwinski, 1 Vet. App. 171 (1991).  Under 
the Colvin test, evidence was considered "material" when it 
was probative of the issue at hand and there was a reasonable 
possibility of a change in the outcome when the newly 
submitted evidence was viewed in light of all the evidence of 
record.  Colvin, 1 Vet. App. at 174.  In September 1998, the 
United States Court of Appeals for the Federal Circuit 
(Federal 

Circuit) issued an opinion that overturned the test for 
materiality established in Colvin (the so-called "change in 
outcome" test).  See Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  The Federal Circuit in Hodge mandated that 
materiality be determined solely in accordance with the 
definition provided in 38 C.F.R. § 3.156(a).  In invalidating 
this test, the Federal Circuit reasoned that the "reasonably 
likely to change the outcome" requirement was not only 
unnecessarily stringent, it was also inconsistent with the 
regulation on point, 38 C.F.R. § 3.156(a), which merely 
required that newly submitted evidence bear directly or 
substantially on the specific matter and be so significant 
that it must be considered in order to fairly decide the 
merits of the claim.  38 C.F.R. § 3.156(a).

As noted above, the RO, in its rating actions, employed the 
now-invalidated Colvin test when addressing the veteran's 
claim to reopen.  The Court has held that, when the Board 
proposes to address in its decision a question that has not 
yet been addressed by the RO, the Board must consider whether 
the claimant has been given adequate notice of the need to 
submit evidence or argument on the question, whether he has 
been given an adequate opportunity to actually submit such 
evidence and argument, and whether the statement of the case 
(SOC) and/or supplemental statement of the case (SSOC) 
fulfills the regulatory requirements.  See 38 C.F.R. § 19.29 
(1999).  If not, the matter must be remanded in order to 
avoid prejudice to the claimant.  Bernard v. Brown, 4 Vet. 
App. 384, 393 (1993).  

In this regard, the Board notes that the veteran has not yet 
been afforded an opportunity to present argument and/or 
evidence to the RO on the matter of why his claim should be 
reopened in accordance with § 3.156(a) without regard to the 
definition of materiality as set forth in Colvin, nor has he 
been provided a SOC or SSOC which reflects consideration of 
§ 3.156(a) as the sole definition of "materiality."  The 
Board finds that the February and July 1996 rating decisions, 
September 1996 SOC, and subsequently prepared SSOC do not 
suggest anything to the contrary.  Consequently, in order to 
ensure that the veteran receives full due process of law and 
that the possibility of prejudice is avoided, the Board will 
remand the matter to the RO.  38 C.F.R. § 19.9 (1999).  


The Board also notes that, under 38 U.S.C.A. § 5103(a) (West 
1991), VA has a duty to notify claimants of the evidence 
necessary to complete their applications for benefits.  The 
Court has held that this duty includes a duty to notify 
claimants of the need to provide evidence in a claim to 
reopen where the record contains the claimant's statement 
that a physician had reviewed the veteran's military records 
and found continuity between an in-service condition and the 
claimed disability.  Graves v. Brown, 8 Vet. App. 522 (1996).  

In the present case, the veteran claims that a physician he 
knew during service had determined that the veteran had 
schizophrenia during service.  Such evidence, if true, would 
tend to support an argument that a chronic disability 
(psychosis) was evident during military service.  
Consequently, because a medical opinion of that sort, if 
submitted into evidence, could make "complete" the 
application to reopen a claim of service connection, the 
veteran's statements regarding the existence of such an 
opinion triggers VA's duty to notify pursuant to 38 U.S.C.A. 
§ 5103(a) and Graves v. Brown.  Because he has not yet been 
provided with the required notice, a remand is required.

Accordingly, this case is REMANDED to the RO for the 
following:  

1.  The RO should contact the veteran and 
inform him of his right to present 
additional argument and/or evidence on 
the matter on appeal.  The additional 
material received, if any, should be 
associated with the claims folder.  The 
veteran should be advised that the 
submission of a medical opinion or other 
evidence showing a diagnosis of 
schizophrenia during military service is 
the type of evidence needed to satisfy 
the requirement that new and material 
evidence be presented.  He should be 
given a reasonable opportunity to respond 
to the RO's communication.


2.  The RO should make an effort to 
ensure that all relevant records of VA 
treatment have been obtained for review, 
including records of any recent follow-up 
treatment that the veteran may have 
received.  The additional material 
received, if any, should be associated 
with the claims folder.  

3.  Thereafter, the RO should take 
adjudicatory action on the veteran's 
claim.  In so doing, the RO should 
consider and apply the provisions of 
38 C.F.R. § 3.156(a) as the sole 
definition of new and material evidence.  
If the benefit sought is denied, a SSOC 
should be issued.  The SSOC should 
contain, in particular, a summary of the 
provisions of 38 C.F.R. § 3.156(a) and a 
discussion of how they affect the RO's 
determination.  38 C.F.R. §§ 19.29, 19.31 
(1999).

After the appellant and his representative have been given an 
opportunity to respond to the SSOC, the claims folder should 
be returned to this Board for further appellate review.  No 
action is required of the appellant until he receives further 
notice.  The purpose of this remand is to comply with 
governing adjudicative procedures.  The Board intimates no 
opinion, either legal or factual, as to the ultimate 
disposition of the remanded issue.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	MARK F. HALSEY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


